Citation Nr: 0708464	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for depressive reaction. 

In April 2005, the Board granted the petition to reopen the 
claim and remanded it for further development.  In March 
2006, the Board again remanded the claim for compliance with 
remand instructions and for adjudication of service 
connection on the merits.  


FINDING OF FACT

The veteran's major depressive disorder manifested more than 
one year after service and is not related to any aspect of 
service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in March 2003, April 2005, and 
April 2006; a rating decision in April 2003; a statement of 
the case in May 2003; and supplemental statements of the case 
in April 2004 and December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2006 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a duty soldier and cook in Army units 
including service in the Republic of Vietnam from February 
1971 to January 1972.  He contends that his psychiatric 
disorder first manifested in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 1112(a) 
(1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases 
including psychoses).

In a June 1969 induction physical examination, the veteran 
stated that he had a pre-service history of excessive worry 
and a nervous disorder.  However, the examining physician 
noted no history of neuropsychiatric disease.  In August 
1969, the veteran was treated for back pain, stomach cramps, 
and a reported loss of consciousness.   The examiner 
diagnosed stress reaction and prescribed medication for 
muscle pain.  In November 1971, the veteran sought treatment 
for a nervous stomach that had been occurring for the 
previous eight months and for which he reported taking 
valium.  The examiner diagnosed gastro colic syndrome.  In a 
December 1971 follow-up, the examiner also diagnosed possible 
pylorospasm and prescribed medication.  The veteran's January 
1972 discharge examination was silent for any psychiatric 
disorder but did contain a notation of possible peptic ulcer 
disease.  Service personnel records showed no combat awards 
or duties.

In an October 2003 RO hearing, the veteran confirmed that he 
had not sought or received treatment in service for any 
psychiatric condition.  However, he stated that he sought 
emergency psychiatric care at a private hospital in near his 
home on several occasions immediately after military 
discharge upon return from Vietnam.  The veteran stated that 
he was unable to obtain records of these emergency room 
visits because he could not recall exact dates of treatment 
and because of the length of elapsed time since the 
treatment.  The earliest records of treatment at the private 
hospital obtained by the RO were for 7 days treatment in 
February 1974 for headache and hypertensive vascular disease.  
There were no psychiatric examinations or diagnoses.  In 
March 2004, the hospital stated that no additional records 
were available.  
 
In January 1974, a VA emergency room examiner noted that the 
veteran had been referred to the hospital after treatment at 
a VA clinic for several days for headaches, occasional vision 
blurring, and emotional instability.  The initial diagnosis 
was possible neuropsychiatric disorder.  Upon examination, a 
VA psychiatrist noted that the veteran complained of headache 
but did not experience hallucinations, delusions or suicidal 
ideations.  The veteran was in contact with reality but 
appeared moderately anxious.  The psychiatrist diagnosed 
anxiety neurosis.  In February 1974, the veteran was 
hospitalized in a private facility as discussed above.  In 
March 1974, a VA psychiatrist noted that the veteran was 
depressed, crying, and somewhat confused with delusional and 
suicidal thoughts, all involving a deteriorating relationship 
with his wife.  Since there were insufficient beds at the VA 
hospital, the veteran was referred to a state facility.   

In March 1974, the veteran was admitted to the state 
facility.  An examiner noted reports from the veteran's 
current wife that he had displayed aggressive, restless, and 
incoherent behavior.  He noted the veteran's reports of 
returning from Vietnam in 1972 to discover that his wife at 
the time had been unfaithful.  He divorced in 1972 and had 
been married again for 10 months.  However, he was still 
occupied with thoughts of "getting even" and with financial 
difficulties.  He was admitted with a diagnosis of non-
differentiated schizophrenia.  He received medication and in-
patient treatment for 9 days and for an additional 12 days 
later in the month.  The final diagnosis was acute anxiety 
reaction with a history of sudden emotional distress.  Other 
than a notation that the veteran had served in Vietnam, none 
of the treatment records referred to any specific events or 
aspects of service as causes for his disorder.  

In May 1974, a VA psychiatrist examined the veteran and noted 
his reports of experiencing unpredictable mortar attacks on 
his base in Vietnam where he served as a cook which was not 
his choice of occupation.  During that time, the veteran 
reported that he had insomnia and frequent nausea and later 
felt that the war had drained his energy and was responsible 
for post-service misfortunes.  The psychiatrist also noted 
that the veteran was greatly humiliated by the unfaithfulness 
of his wife.  The psychiatrist diagnosed depressive reaction 
with mild schizophrenic attitude but did not provide an 
opinion on the cause for the disorder.  

In July 1974, the RO denied the veteran's claim for service 
connection for a stomach and nervous disorder and listed 
depressive reaction as a non-service connected condition.  
The veteran did not express disagreement and the decision 
became final.  

In December 2002, the veteran sought emergency VA treatment 
for increased depression and anxiety attacks. The veteran 
reported physical and emotional isolation, domestic strife 
with his third spouse, unemployment, serious illness of his 
mother, and the onset of chronic physical illnesses.  
Examiners noted the presence of suicidal ideations and 
admitted the veteran with a diagnosis of major depressive 
disorder.  The veteran was discharged after approximately 
three weeks of psychiatric and medical care.  
In a May 2003 RO hearing, the veteran stated that he had 
problems with adaptation to life at home after service in 
Vietnam.  He stated that he experienced sleeplessness and 
startle reaction that occasionally became violent.  He 
visited an emergency room on several occasions and received 
treatment with tranquilizers.  

In July 2003, a VA psychiatrist reviewed VA electronic 
records and veteran-supplied copies of hospital records from 
1974.  The psychiatrist conducted a mental evaluation and 
noted the veteran's reports of depression, anxiety, and 
occasional violent behavior since returning from service in 
Vietnam.  However, he noted the most recent symptomatolgy 
arose in December 2002 and that it was associated with 
unemployment, domestic strife, and the veteran's mother's 
illness.  The psychiatrist diagnosed depressive disorder with 
anxiety features and stated that neither his current 
condition nor his 1974 condition were secondary to other 
service-connected physical diseases.  He did not comment on 
the direct impact of any events in service.  

Outpatient VA treatment records from April 2004 to August 
2006 showed that the veteran received on going care for major 
depression and other physical conditions.  None of the 
treatment notes mention events in service. 

In July 2005, a VA psychiatrist reviewed the claims file and 
examined the veteran.  He continued the diagnosis of major 
depressive disorder.  He stated that the treatments in 
service for nervousness were not related to a psychiatric 
disorder and that the hospitalization in 1974 was related to 
marital conflict.  He further stated that there was objective 
evidence to establish that the veteran's current depressive 
disorder was precipitated by his mother death and his marital 
separation.  Finally, he stated that there was no objective 
evidence to establish that the veteran's current disorder was 
precipitated by a disease or injury in service.  

The Board concludes that service connection for major 
depressive disorder is not warranted because there is no 
evidence of a diagnosis of a mental disorder in service and 
because the first medical records of diagnosis of a 
psychiatric condition were in 1974, more than one year after 
the veteran's separation from service.  No records of any 
earlier treatment could be located.  Furthermore, none of the 
medical examiners in 1974 or from 2002 to the present stated 
that the veteran's psychiatric conditions were related to any 
aspect of service.  The 1974 treatment has been attributed to 
marital discord.  The Board places greatest weight on the 
report of the VA psychiatrist in July 2005 who reviewed the 
entire record and examined the veteran.  He concluded that 
the veteran's condition was related to family issues and not 
to any aspect of service.  

The Board acknowledges the veteran's statements that he was 
under stress from his wartime service in Vietnam and that his 
inability to adapt to civilian life aggravated his nervous 
condition.  However, as a layperson, the veteran does not 
possess the necessary knowledge of medical principles, and 
his assertions, standing alone, are not probative as to the 
etiology of his current psychiatric symptoms.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is ample evidence 
and medical opinion that his disorder arose from many 
domestic and personal misfortunes. 

The weight of the credible evidence demonstrates that the 
veteran's current major depressive disorder first manifested 
more than one years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


